[farmerbros2020amendmentn001.jpg]
EXECUTION VERSION AMENDMENT NO. 2 Dated as of March 5, 2020 to AMENDED AND
RESTATED CREDIT AGREEMENT Dated as of November 6, 2018 THIS AMENDMENT NO. 2
(this “Amendment”) is made as of March 5, 2020 by and among Farmer Bros. Co., a
Delaware corporation (the “Borrower”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent’), under that certain Amended and Restated Credit
Agreement dated as of November 6, 2018 by and among the Borrower, the other Loan
Parties from time to time party thereto, the Lenders and the Administrative
Agent (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement. WHEREAS, the Borrower, the Loan Parties party thereto and the
Administrative Agent are party to that certain Amended and Restated Pledge and
Security Agreement, dated as of November 6, 2018 (the “Security Agreement”);
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement
and the Security Agreement; and WHEREAS, the Borrower, the Lenders party hereto
and the Administrative Agent have so agreed on the terms and conditions set
forth herein; NOW, THEREFORE, in consideration of the premises set forth above,
the terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders party hereto and the Administrative Agent hereby agree to
enter into this Amendment. 1. Amendments to the Credit Agreement. Effective as
of the date of satisfaction of the conditions precedent set forth in Section 3
below, the parties hereto agree that the Credit Agreement and Schedule 2.01A
thereto are hereby amended to delete the stricken text (indicated in the same
manner as the following example: stricken text ) and to add the
double-underlined text (indicated in the same manner as the following example:
double-underlined text ) as set forth on Exhibit A hereto. 2. Amendment to the
Security Agreement. Effective as of the date of satisfaction of the conditions
precedent set forth in Section 3 below, the parties hereto agree that clause (e)
of the definition of “Excluded Collateral” set forth in Section 1.3 of the
Security Agreement is hereby amended to replace the phrase “any interest in any
real property held by any Grantor” with “[intentionally omitted]”. 3. Conditions
of Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn002.jpg]
(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Required Lenders and the Administrative
Agent. (b) The Administrative Agent shall have received (i) for the account of
each applicable Lender party hereto that delivers its executed signature page to
this Amendment by no later than the date and time specified by the
Administrative Agent, an amendment fee pursuant to that certain Amendment No. 2
Fee Letter, dated as of the date hereof, between the Borrower and the
Administrative Agent, in an amount disclosed therein, (ii) payment of its
reasonable and documented out-of-pocket expenses (including reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment, and (iii) all other fees then due and
payable to the Administrative Agent in connection with this Amendment, in each
case that have been invoiced at least two Business Days prior to the date hereof
(except as otherwise reasonably agreed by the Borrower). 4. Representations and
Warranties of the Borrower. The Borrower hereby represents and warrants as
follows: (a) This Amendment and the Credit Agreement (as amended hereby)
constitute legal, valid and binding obligations of the Borrower, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. (b) As of the date hereof and after giving
effect to the terms of this Amendment, (i) no Default or Event of Default has
occurred and is continuing and (ii) the representations and warranties of the
Loan Parties set forth in the Loan Documents are true and correct in all
material respects with the same effect as though made on and as of the date
hereof (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date is true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects). 5. Reference to and Effect on the Credit Agreement and
the Security Agreement. (a) Upon the effectiveness hereof, each reference to the
Credit Agreement or Security Agreement in the Credit Agreement or any other Loan
Document shall mean and be a reference to the Credit Agreement or the Security
Agreement, each as amended hereby, as applicable. (b) The Credit Agreement, the
Security Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed. (c) The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or the Security Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith. (d) This Amendment is a Loan Document. 6. Governing Law.
This Amendment shall be construed in accordance with and governed by the law of
the State of New York. 7. Headings. Section headings in this Amendment are
included herein for 2



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn003.jpg]
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose. 8. Counterparts. This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or other electronic means shall
have the same force and effect as manual signatures delivered in person.
[Signature Pages Follow] 3



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn004.jpg]




--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn005.jpg]




--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn006.jpg]




--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn007.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:_______________________________________ Name: Title: Signature Page to
Amendment No. 2 to Amended and Restated Credit Agreement dated as of November 6,
2018 Farmer Bros. Co.



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn008.jpg]




--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn009.jpg]




--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn010.jpg]




--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn011.jpg]
Exhibit A Amendments to Credit Agreement [Attached]



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn012.jpg]
EXHIBIT A CONFORMED COPY Incorporating Amendment No. 1, dated September 6, 2019
; and Amendment No. 2, dated March 5, 2020 AMENDED AND RESTATED CREDIT AGREEMENT
dated as of November 6, 2018 among FARMER BROS. CO., The other Loan Parties
Party Hereto, The Lenders Party Hereto CITIBANK, N.A. and PNC BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, BANK OF AMERICA, N.A., REGIONS BANK, and
SUNTRUST BANK, as Co-Documentation Agents and JPMORGAN CHASE BANK, N.A., as
Administrative Agent ___________________________ JPMORGAN CHASE BANK, N.A., as
Sole Bookrunner and Sole Lead Arranger 253754568v.2253754568v.10



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn013.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Defined Terms 1
SECTION 1.02 Classification of Loans and Borrowings 35 31 SECTION 1.03 Terms
Generally 35 31 SECTION 1.04 Accounting Terms; GAAP 36 32 SECTION 1.05 Status of
Obligations 36 32 SECTION 1.06 Pro Forma Basis 37 32 SECTION 1.07 Limited
Condition Acquisitions 37 33 SECTION 1.08 Interest Rates; LIBOR Notification 38
33 SECTION 1.09 Amendment and Restatement of the Existing Credit Agreement 38 34
ARTICLE II THE CREDITS 39 34 SECTION 2.01 Revolving Commitments 39 34 SECTION
2.02 Loans and Borrowings 39 34 SECTION 2.03 Requests for Revolving Borrowings
40 35 SECTION 2.04 Intentionally Omitted 40 35 SECTION 2.05 Swingline Loans 40
35 SECTION 2.06 Letters of Credit 42 37 SECTION 2.07 Funding of Borrowings 47 41
SECTION 2.08 Interest Elections 48 42 SECTION 2.09 Termination and Reduction of
Revolving Commitments ; Increase in Revolving Commitments; Incremental Term
Loans 49 43 SECTION 2.10 Repayment of Loans; Evidence of Debt 52 44 SECTION 2.11
Prepayment of Loans 52 45 SECTION 2.12 Fees 53 45 SECTION 2.13 Interest 54 46
SECTION 2.14 Alternate Rate of Interest 55 47 SECTION 2.15 Increased Costs 56 48
SECTION 2.16 Break Funding Payments 58 49 SECTION 2.17 Withholding of Taxes;
Gross-Up 58 50 SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing
of Set-offs 62 53 SECTION 2.19 Mitigation Obligations; Replacement of Lenders 65
55 SECTION 2.20 Defaulting Lenders 66 56 SECTION 2.21 Returned Payments 68 58
SECTION 2.22 Intentionally Omitted 69 58 SECTION 2.23 Extension of Maturity
Date; Removal of Lenders 69 [Reserved] 58 SECTION 2.24 Swap Agreement
Obligations 71 58 ARTICLE III REPRESENTATIONS AND WARRANTIES. 71 59 SECTION 3.01
Organization; Powers 71 59 SECTION 3.02 Authorization; Enforceability 71 59
SECTION 3.03 Governmental Approvals; No Conflicts 72 59 SECTION 3.04 Financial
Condition; No Material Adverse Change 72 59 SECTION 3.05 Properties 72 59
SECTION 3.06 Litigation and Environmental Matters 72 60 SECTION 3.07 Compliance
with Laws and Agreements; No Default 73 60 -i-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn014.jpg]
SECTION 3.08 Investment Company Status 73 60 SECTION 3.09 Taxes 73 60 SECTION
3.10 ERISA; Plan Assets 73 60 SECTION 3.11 Disclosure 73 61 SECTION 3.12
Intentionally Omitted 74 61 SECTION 3.13 Solvency 74 61 SECTION 3.14 Insurance
74 61 SECTION 3.15 Capitalization and Subsidiaries 74 61 SECTION 3.16 Security
Interest in Collateral 75 62 SECTION 3.17 Employment Matters 75 62 SECTION 3.18
Reserve Regulations 75 62 SECTION 3.19 Use of Proceeds 75 62 SECTION 3.20
Burdensome Restrictions 75 62 SECTION 3.21 Anti-Corruption Laws and Sanctions 75
62 SECTION 3.22 EEA Financial Institutions 76 63 ARTICLE IV CONDITIONS. 76 63
SECTION 4.01 Effective Date 76 63 SECTION 4.02 Each Credit Event 79 65 ARTICLE V
AFFIRMATIVE COVENANTS. 80 66 SECTION 5.01 Financial Statements and Other
Information 80 66 SECTION 5.02 Notices of Material Events 82 68 SECTION 5.03
Existence; Conduct of Business 82 68 SECTION 5.04 Payment of Obligations 82 68
SECTION 5.05 Maintenance of Properties 83 68 SECTION 5.06 Books and Records;
Inspection Rights 83 69 SECTION 5.07 Compliance with Laws and Material
Contractual Obligations 83 69 SECTION 5.08 Use of Proceeds 83 69 SECTION 5.09
Accuracy of Information 84 69 SECTION 5.10 Insurance 84 70 SECTION 5.11
Additional Collateral; Further Assurances 84 70 SECTION 5.12 Post-Closing
Covenants 85 71 ARTICLE VI NEGATIVE COVENANTS. 86 72 SECTION 6.01 Indebtedness
86 72 SECTION 6.02 Liens 88 74 SECTION 6.03 Fundamental Changes 90 75 SECTION
6.04 Investments, Loans, Advances, Guarantees and Acquisitions 91 76 SECTION
6.05 Asset Sales 93 78 SECTION 6.06 Sale and Leaseback Transactions 95 79
SECTION 6.07 Swap Agreements 95 79 SECTION 6.08 Restricted Payments; Certain
Payments of Indebtedness 95 80 SECTION 6.09 Transactions with Affiliates 96 81
SECTION 6.10 Restrictive Agreements 96 81 SECTION 6.11 Amendment of Material
Documents 97 81 SECTION 6.12 Financial Covenants 97 81 SECTION 6.13 Farmer
Trademark 98 83 ARTICLE VII EVENTS OF DEFAULT. 98 83 SECTION 7.01 Events of
Default 98 83 -ii-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn015.jpg]
SECTION 7.02 Application of Payments 102 86 ARTICLE VIII THE ADMINISTRATIVE
AGENT. 103 87 SECTION 8.01 Authorization and Action 103 87 SECTION 8.02
Administrative Agent’s Reliance, Indemnification, Etc. 106 89 SECTION 8.03
Intentionally Omitted 107 90 SECTION 8.04 The Administrative Agent Individually
107 90 SECTION 8.05 Successor Administrative Agent 107 91 SECTION 8.06
Acknowledgments of Lenders and Issuing Bank 108 92 SECTION 8.07 Collateral
Matters 109 92 SECTION 8.08 Credit Bidding 110 93 SECTION 8.09 Flood Laws 111 94
ARTICLE IX MISCELLANEOUS. 111 94 SECTION 9.01 Notices 111 94 SECTION 9.02
Waivers; Amendments 114 96 SECTION 9.03 Expenses; Indemnity; Damage Waiver 117
99 SECTION 9.04 Successors and Assigns 120 101 SECTION 9.05 Survival 124 104
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution 124
104 SECTION 9.07 Severability 125 105 SECTION 9.08 Right of Setoff 125 105
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process 125 106
SECTION 9.10 Headings 126 107 SECTION 9.11 Confidentiality 126 107 SECTION 9.12
Several Obligations; Nonreliance; Violation of Law 128 108 SECTION 9.13 USA
PATRIOT Act 128 108 SECTION 9.14 Disclosure 128 108 SECTION 9.15 Appointment for
Perfection 128 108 SECTION 9.16 Interest Rate Limitation 128 108 SECTION 9.17
Authorization to Distribute Certain Materials to Public-Siders 129 108 SECTION
9.18 Acknowledgment and Consent to Bail-In of EEA Affected Financial
Institutions 129 109 SECTION 9.19 Certain ERISA Matters 129 109 SECTION 9.20 No
Fiduciary Duty, etc. 131 110 SECTION 9.21 Prepayment of Loans under the Existing
Credit Agreement 132 111 SECTION 9.22 Acknowledgment Regarding Any Supported
QFCs 111 ARTICLE X LOAN GUARANTY. 132 112 SECTION 10.01 Guaranty 132 112 SECTION
10.02 Guaranty of Payment 132 112 SECTION 10.03 No Discharge or Diminishment of
Loan Guaranty 132 112 SECTION 10.04 Defenses Waived 133 113 SECTION 10.05 Rights
of Subrogation 133 114 SECTION 10.06 Reinstatement; Stay of Acceleration 134 114
SECTION 10.07 Information 134 114 SECTION 10.08 Release of Loan Guarantors 134
114 SECTION 10.09 Taxes 135 115 SECTION 10.10 Maximum Liability 135 115 SECTION
10.11 Contribution 135 115 SECTION 10.12 Liability Cumulative 136 116 -iii-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn016.jpg]
SECTION 10.13 Keepwell 136 116 SCHEDULES : Schedule 1.01F – Farmer Trademark
Schedule 1.01P – Permitted Holders Schedule 2.01A – Revolving Commitments
Schedule 2.01B – Letter of Credit Commitments Schedule 2.06 – Existing Letters
of Credit Schedule 3.06 – Disclosed Matters Schedule 3.15 – Capitalization and
Subsidiaries Schedule 5.12 – Post-Closing Covenants Schedule 6.01 – Existing
Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions EXHIBITS : Exhibit A – Form of Assignment
and Assumption Exhibit B – Form of Compliance Certificate Exhibit C – Joinder
Agreement Exhibit D – Form of Increasing Lender Supplement [Reserved] Exhibit E
– Form of Augmenting Lender Supplement [Reserved] Exhibit F-1 – Form of U.S. Tax
Certificate (Foreign Lenders That Are Not Partnerships) Exhibit F-2 – Form of
U.S. Tax Certificate (Foreign Participants That Are Not Partnerships) Exhibit
F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit G-1 – Form of Borrowing Request Exhibit G-2 – Form of
Interest Election Request -iv-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn017.jpg]
“Account Debtor ” means any Person obligated on an Account. “Acquisition ” means
any transaction, or any series of related transactions, consummated on or after
the Effective Date, by which any Loan Party or any Subsidiary (a) acquires any
going business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency). “Adjusted LIBO Rate ” means, with respect to any
Eurodollar Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent ” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and its successors in such capacity. “Administrative Questionnaire ”
means an Administrative Questionnaire in a form supplied by the Administrative
Agent. “Affected Financial Institution” means (a) any EEA Financial Institution
or (b) any UK Financial Institution . “Affiliate ” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the specified Person. “Aggregate Revolving Exposure ” means, at any time,
the aggregate Revolving Exposure of all the Lenders at such time. “Agreement
Value ” means, for each Swap Agreement, on any date of determination, the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or any Subsidiary would be required to pay if such Swap Agreement were
terminated on such date. “ALTA” means the American Land Title Association.
“Alternate Base Rate ” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that for the purpose
of this definition, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the -2-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn018.jpg]
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement. “Anti-Corruption Laws ” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“APA ” has the meaning assigned to it in the definition of “Specified
Acquisition”. “Applicable Parties ” has the meaning assigned to it in Section
9.01(d)(iii). “Applicable Percentage ” means, with respect to any Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that, in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the aggregate Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. “Applicable Rate ” means, for
any day, with respect to any Eurodollar Loan or any ABR Loan or with respect to
the commitment fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “Eurodollar Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Total Net Leverage
Ratio applicable on such date: Total Net Commitment Eurodollar ABR Leverage
Ratio: Fee Rate Spread Spread Category 1 : < 1.50 to 1.00 0.20% 1.25 1.50 % 0.25
0.50 % Category 2 : > 1.50 to 1.00 but 0.25% 1.50 1.75 % 0.50 0.75 % < 2.00 to
1.00 Category 3 : > 2.00 to 1.00 but 0.30% 1.625 2.00 % 0.625 1.00 % < 2.50 to
1.00 Category 4 : > 2.50 to 1.00 but 0.35% 1.75 2.25 % 0.75 1.25 % < 3.00 to
1.00 Category 5 : > 3.00 to 1.00 but 0.40% 1.875 2.50 % 0.875 1.50 % < 3.50 to
1.00 Category 6: > 3.50 to 1.00 but 0.45% 2.75% 1.75% < 4.00 to 1.00 Category 7:
> 4.00 to 1.00 but 0.50% 3.00% 2.00% < 4.50 to 1.00 Category 8: > 4.50 to 1.00
0.50% 3.50% 2.50% For purposes of the foregoing, (i) if at any time the Borrower
fails to deliver the Financials on or before the date the applicable Financials
are due pursuant to Section 5.01, Category 58 shall be deemed applicable for the
period commencing three (3) Business Days after the required date of delivery
and ending on the date which is -3-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn019.jpg]
three (3) Business Days after the Financials are actually delivered, after which
the Category shall be determined in accordance with the table above as
applicable; (ii) adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and (iii) notwithstanding the foregoing, Category 28 shall be
deemed to be applicable until the Administrative Agent’s receipt of the
applicable Financials for the Borrower’s first fiscal quarter ending after the
Effective Date (unless such Financials demonstrate that Category 3, 4 or 5
should have been applicable during such period, in which case such other
Category shall be deemed to be applicable during such period) March 31, 2021,
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs. “Approved Electronic Platform ” has
the meaning assigned to it in Section 9.01(d). “Approved Fund ” has the meaning
assigned to such term in Section 9.04. “Arranger ” means JPMorgan Chase Bank,
N.A. in its capacity as sole lead arranger and sole bookrunner for the credit
facility evidenced by this Agreement. “Assignment and Assumption ” means an
assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 9.04), and accepted by
the Administrative Agent, in the form of Exhibit A or any other form (including
electronic records generated by the use of an electronic platform) approved by
the Administrative Agent. “Augmenting Lender ” has the meaning assigned to such
term in Section 2.09. “Availability Period ” means the period from and including
the Effective Date to but excluding the earlier of the Maturity Date and the
date of termination of all of the Revolving Commitments. “Available Revolving
Commitment ” means, at any time with respect to any Lender, the Revolving
Commitment of such Lender then in effect minus the Revolving Exposure of such
Lender at such time; it being understood and agreed that any Lender’s Swingline
Exposure shall not be deemed to be a component of the Revolving Exposure for
purposes of calculating the commitment fee under Section 2.12(a). “Bail-In
Action ” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Affected Financial Institution. “Bail-In Legislation ” means , (a) with respect
to any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law , regulation, rule or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule . and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). -4-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn020.jpg]
“Change in Control ” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder), other than one or more of the Permitted Holders, of Equity
Interests representing more than the greater of (i) 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company and (ii) the percentage thereof then held by the Permitted
Holders; or (b) the acquisition of direct or indirect Control of the Company by
any Person or group (other than any of the Permitted Holders). “Change in Law ”
means the occurrence after the date of this Agreement (or, with respect to any
Lender, such later date on which such Lender becomes a party to this Agreement)
of any of the following: (a) the adoption of or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority; or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
rules, guideline, requirement or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented. “Charges ”
has the meaning assigned to such term in Section 9.17. “Class ”, when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Revolving Loans or Swingline Loans.
“Co-Documentation Agent ” means each of Bank of America, N.A., Regions Bank and
SunTrust Bank in its capacity as a co-documentation agent for the credit
facility evidenced by this Agreement. “Co-Syndication Agent ” means each of
Citibank, N.A. and PNC Bank, National Association in its capacity as a
co-syndication agent for the credit facility evidenced by this Agreement. “Code
” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral ” means any and all property of a Person in which a Lien is granted
or purported to be granted pursuant to the Collateral Documents. For the
avoidance of doubt, the Collateral shall exclude the Excluded Collateral.
“Collateral Documents ” means, collectively, the Security Agreement , the
Mortgages and Mortgage Instruments and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent. -7-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn021.jpg]
“Co-Manufacturing Agreement ” means that certain co-manufacturing agreement
substantially in the form attached as Exhibit E to the APA, as the same may be
amended, amended and restated or modified from time to time; provided , that, no
amendment or modification of the Co-Manufacturing Agreement (or to the form
thereof attached to the APA) which is materially adverse to the interests of the
Lenders shall be effected without the prior written consent of the Required
Lenders. “Commodity Exchange Act ” means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.
“Communications ” has the meaning assigned to such term in Section 9.01(d).
“Company ” means the Borrower. “Compliance Certificate ” has the meaning
assigned to such term in Section 5.01(d). “Connection Income Taxes ” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consenting
Lenders ” has the meaning specified in Section 2.23(c). “Consolidated Interest
Expense ” means, with respect to any Person for any period, without duplication,
the sum of cash interest expense (including that attributable to Capital Lease
Obligations), net of cash interest income, with respect to Indebtedness of such
Person and its Subsidiaries for such period, including commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net cash costs under Swap Agreements (other than in
connection with the early termination thereof), but excluding any non-cash
interest expense in connection with or related to any pension plan of the
Borrower and/or any of its Subsidiaries. “Consolidated Total Assets ” means, as
of the date of any determination thereof, total assets of the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis and
reflected on the balance sheet of the most recently delivered Financials as of
such date (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)). “Consolidated Total
Indebtedness ” means, at any date, the sum, without duplication, the aggregate
funded principal amount of Indebtedness of the Borrower and its Subsidiaries
consisting solely of (i) debt for borrowed money, (ii) debt obligations
evidenced by promissory notes, bonds and similar instruments to the extent
reflected as a long-term liability on the balance sheet of the Borrower, (iii)
the principal portion of Capital Lease Obligations and purchase money debt and
(iv) drawn and unreimbursed standby letters of credit. For the avoidance of
doubt, Consolidated Total Indebtedness shall exclude hedging obligations.
“Control ” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling ” and “Controlled ” have meanings correlative thereto. “Covered
Party” has the meaning assigned to it in Section 9.22. “Credit Party ” means the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender. -8-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn022.jpg]
divestitures, other specified transactions, restructurings, cost savings
initiatives and other initiatives occurring after the Effective Date and (xiii)
solely in the case of any Test Period ending on or prior to September 30, 2020,
the amount of “run rate” cost savings, operating enhancements, operating expense
reductions and synergies (collectively, the “Cost Savings ”) related to
Permitted Acquisitions, restructurings, cost savings initiatives and other
initiatives occurring after the Effective Date, in each case, projected by the
Borrower in good faith to result from actions which have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within twelve (12) months
after such transaction or initiative is consummated (which Cost Savings shall be
calculated on a pro forma basis as though such Cost Savings had been realized on
the first day of the applicable Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that a
Financial Officer of the Borrower shall have certified to the Administrative
Agent that, in the good faith determination of the Borrower, such Cost Savings
are (x) reasonably identifiable and factually supportable and (y) reasonably
anticipated to result from actions which have been taken or with respect to
which substantial steps have been taken or are expected to be taken within
twelve (12) months after such transaction or initiative is consummated; provided
, further , that such Cost Savings added back to EBITDA pursuant to this clause
(xiii) in for any Test Period ending March 31, 2020, June 30, 2020 or September
30, 2020 shall not exceed an aggregate amount equal to the least of (x) 15% of
EBITDA, calculated prior to giving effect to this clause (xiii), for such Test
Period, (y) an amount equal to the amount of Cost Savings actually realized by
the Borrower and its Subsidiaries during such Test Period and (z) (A) for the
Test Period ending March 31, 2020, $2,000,000, (B) for the Test Period ending
June 30, 2020, $600,000 and (C) for the Test Period ending September 30, 2020,
$50,000, as applicable (it being understood and agreed that no amounts may be
added back to EBITDA pursuant to this clause (xiii) for any Test Period ending
after September 30, 2020); minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) taken in a prior period, (ii) any
unusual or non- recurring cash gains and any non-cash items of income for such
period and (iii) exchange, translation, or performance gains relating to any
hedging transactions or foreign currency fluctuations, all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.
“ECP ” means an “eligible contract participant” as defined in Section 1(a)(18)
of the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC. “EEA Financial Institution ” means (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country ” means any of the
member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority ” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date ” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02). -11-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn023.jpg]
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. “Excluded Taxes ” means any of the following Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Revolving Commitment pursuant to a law in effect on the date
on which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Revolving Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Revolving Commitment or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f); and (d) any Taxes imposed under FATCA. “Existing Credit
Agreement ” has the meaning assigned to such term in the recitals hereto.
“Existing Letters of Credit ” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 2.06.
“Extended Maturity Date ” has the meaning specified in Section 2.23(c). “Farmer
Trademark ” means, collectively, the trademarks owned by the Company set forth
on Schedule 1.01F. “FATCA ” means Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code. “Federal Funds Effective Rate ”
means, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions, as determined in such manner as
the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as the effective federal funds
rate, provided that, if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Financial Covenants ” means the financial covenants set forth in
Section 6.12. “Financial Officer ” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower. -14-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn024.jpg]
“Financials ” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b), as
applicable. “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989. “Flood Laws ” has the meaning assigned to such term in
Section 8.09. “Foreign Lender ” means (a) if the Borrower is a U.S. Person, a
Lender, with respect to the Borrower, that is not a U.S. Person, and (b) if the
Borrower is not a U.S. Person, a Lender, with respect to the Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. “Foreign Subsidiary ” means any
Subsidiary which is not a Domestic Subsidiary. “Funding Account ” has the
meaning assigned to such term in Section 4.01(h). “GAAP ” means generally
accepted accounting principles in the U.S. “Governmental Authority ” means the
government of the U.S., any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Guarantee ” of or by any Person (the “guarantor ”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor ”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided , that the term Guarantee shall not include
(i) warranties or indemnities made in trade contracts, asset sale agreements,
acquisition agreements, commitment letters, engagement letters and brokerage and
deposit agreements in the ordinary course of business and not otherwise
prohibited hereunder, and warranties and indemnities to lenders in any documents
evidencing Indebtedness permitted pursuant to Section 6.01 with respect to the
guarantor, (ii) any indemnities made in connection with liability of a Person’s
directors, officers and employees in their capacities as such as permitted by
applicable law so long as the same is in the ordinary course of business and
consistent with such Person’s past practices, (iii) any contingent liability
arising from the endorsement of negotiable or other instruments for deposit or
collection in the ordinary course of business, and (iv) any continuing liability
of the Company or its Subsidiaries as a lessee under a real property or
equipment lease after such lease has been assigned or subleased by such Person.
“Guaranteed Obligations ” means (i) with respect to the Borrower, the Specified
Ancillary Obligations and (ii) with respect to any Subsidiary Guarantor, the
Secured Obligations, and, in each case, all costs and expenses including,
without limitation, all court costs and reasonable attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Bank and the Lenders
in endeavoring to collect all or -15-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn025.jpg]
any part of the Secured Obligations from, or in prosecuting any action against,
the Borrower, any Loan Guarantor or any other guarantor of all or any part of
the Secured Obligations; provided that, in each case, the definition of
“Guaranteed Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor. “Hazardous Materials ” means: (a) any
substance, material, or waste that is included within the definitions of
“hazardous substances,” “hazardous materials,” “hazardous waste,” “toxic
substances,” “toxic materials,” “toxic waste,” or words of similar import in any
Environmental Law; (b) those substances listed as hazardous substances by the
United States Department of Transportation (or any successor agency) (49 C.F.R.
172.101 and amendments thereto) or by the Environmental Protection Agency (or
any successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos- containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical . “Impacted Interest Period ” has
the meaning assigned to such term in the definition of “LIBO Rate”. “Increasing
Lender ” has the meaning assigned to such term in Section 2.09. “Incremental
Term Loan ” has the meaning assigned to such term in Section 2.09. “Incremental
Term Loan Amendment ” has the meaning assigned to such term in Section 2.09.
“Incremental Term Loan Maturity Date ” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Amendment (as such date may be extended pursuant to Section 2.23). “Indebtedness
” of any Person means, without duplication, (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided, in the case of any such obligations that are
non-recourse to such Person, that the amount of obligations counted as
Indebtedness shall be no greater than the fair market value of the assets
subject to such Lien, (g) obligations under any Earn-Out that is due and
payable, (h) all Capital Lease Obligations of such Person, (i) all reimbursement
obligations of such Person as an account party in respect of letters of credit,
bankers’ acceptances and letters of guaranty (the amount of such obligations
being equal at any time to the aggregate then undrawn and unexpired amount of
such letters of credit, bankers’ acceptances or letters of guaranty plus the
aggregate amount of drawings thereunder that have not been reimbursed), (j) net
obligations under any and all Swap Agreements valued at the Agreement Value
thereof and (k) all Guarantees by such Person of Indebtedness described in the
foregoing clauses of others; provided , however , that the term “Indebtedness”
shall not include (i) trade accounts or accounts payable, accrued expenses and
liabilities incurred and customer deposits received in each instance, in the
ordinary course of business and not constituting indebtedness for borrowed money
or evidenced by notes or other instruments, (ii) payments owed by Buyer (or any
of its affiliates), and any Guarantee thereof by the Company, pursuant to
Sections 1.9 and 8.10 of the APA, Sections 2 and 6.14 of the Transition Services
-16-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn026.jpg]
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing. “Interpolated Rate ” means, at any time, for
any Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate (for the longest period for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time. “Inventory ” has the meaning assigned to such term in the Security
Agreement. “Investment ” has the meaning provided in Section 6.04. “IRS ” means
the United States Internal Revenue Service. “Issuing Bank ” means JPMorgan Chase
Bank, N.A. and any other Lender that agrees to act as an Issuing Bank, each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto. “Joinder Agreement ” means a Joinder Agreement in substantially
the form of Exhibit C . “LCA Election ” means the Borrower’s election to treat a
specified Permitted Acquisition as a Limited Condition Acquisition. “LCA Test
Date ” shall have the meaning set forth in Section 1.07. “LC Collateral Account
” has the meaning assigned to such term in Section 2.06(j). “LC Disbursement ”
means any payment made by an Issuing Bank pursuant to a Letter of Credit. “LC
Exposure ” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time. “Lenders ”
means the Persons listed on Schedule 2.01A and any other Person that shall have
become a Lender hereunder pursuant to Section 2.09 or an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender and the Issuing Bank. “Letter
of Credit Agreement ” has the meaning assigned to such term in Section 2.06(b).
“Letter of Credit Commitment ” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an -18-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn027.jpg]
“Material Real Property” means any fee owned real property having a fair market
value greater than $5,000,000. “Maturity Date ” means November 6, 2023 , as may
be extended pursuant to Section 2.23 with respect to the Consenting Lenders
only, or any earlier date on which the Revolving Commitments are reduced to zero
or otherwise terminated pursuant to the terms hereof. “Maximum Rate ” has the
meaning assigned to such term in Section 9.17. “MIRE Event” means, at any time ,
to the extent any Mortgaged Properties exist at such time, any increase,
extension or renewal of any of the Revolving Commitments or Loans (excluding (i)
any continuation or conversion of any Borrowing, (ii) the making of any Loan
after the Effective Date or (iii) the issuance, renewal or extension of any
Letter of Credit). “Moody’s ” means Moody’s Investors Service, Inc. “Mortgage”
means each mortgage, deed of trust or other agreement which conveys or evidences
a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.
“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time. “Mortgaged Property” means any parcel of real property
subject to a Mortgage. “Multiemployer Plan ” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions or with respect to which
the Borrower or any ERISA Affiliate has incurred or could reasonably be expected
to incur any liability with respect to a complete withdrawal or partial
withdrawal therefrom (within the meaning of Sections 4203 or 4205 of ERISA,
respectively). “Net Income ” means, for any period, the consolidated net income
(or loss) of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary (other than the Borrower or
Loan Guarantor) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary. “Non-Consenting Lender ” has
the meaning assigned to such term in Section 9.02(d). “Non-Extending Lender ”
has the meaning assigned to such term in Section 2.23. -21-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn028.jpg]
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate. “Parent ” means, with respect to any Lender, any
Person as to which such Lender is, directly or indirectly, a subsidiary.
“Participant ” has the meaning assigned to such term in Section 9.04(c).
“Participant Register ” has the meaning assigned to such term in Section
9.04(c). “PBGC ” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Acquisition ” means any Acquisition by any Subsidiary or a Loan Party
in a transaction that satisfies each of the following requirements: (a) such
Acquisition is not a hostile acquisition; (b) the business acquired in
connection with such Acquisition is (i) located in the U.S., (ii) organized
under applicable U.S. and state laws, and (iii) not engaged, directly or
indirectly, in any line of business other than the businesses in which the Loan
Parties are permitted to be engaged on the Effective Date and any business
activities that are reasonably similar, related, complementary, ancillary or
incidental thereto; (c) both before and after giving effect (including giving
effect on a pro forma basis) to such Acquisition and the Loans (if any)
requested to be made in connection therewith, no Event of Default has occurred
and is continuing or would result therefrom; (d) both before and after giving
effect (including giving effect on a pro forma basis) to such Acquisition and
the Loans (if any) requested to be made in connection therewith, the Borrower
and the Subsidiaries are in compliance with the Financial Covenants then in
effect for the most recently ended Test Period; (e) if the aggregate
consideration paid in respect of such acquisition Acquisition exceeds
$20,000,000, the Borrower shall have delivered to the Administrative Agent (i) a
certificate of a Financial Officer or other executive officer of the Borrower
certifying that the conditions set forth in this definition of “Permitted
Acquisition” will have been met as of the date of consummation of such
Acquisition and (ii) solely to the extent available in connection with the
relevant acquisition Acquisition and not in breach of any confidentiality or
similar restriction in the applicable acquisition documents, copies of the
relevant acquisition documents and all business and financial information
related to such Acquisition reasonably requested by the Administrative Agent
including pro forma financial statements and statements of cash flow (unless
waived by the Administrative Agent in its sole discretion); (f) in the case of a
merger or consolidation involving (I) the Borrower, the Borrower is the
surviving entity of such merger and/or consolidation and (II) any Loan Party,
such Loan Party is the surviving entity of such merger and/or consolidation; and
-23-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn029.jpg]
(g) all actions required to be taken with respect to any newly acquired or
formed Subsidiary of the Borrower or a Loan Party or any other newly acquired
assets of the Borrower or a Loan Party , as applicable, required under Section
5.11 shall be taken by the timeframes specified therein .; and (h) for any
Acquisition consummated prior to March 31, 2022, the aggregate consideration
paid or payable in respect of such Acquisition, when taken together with the
aggregate consideration paid in respect of all other Permitted Acquisitions
consummated during the fiscal year in which such Acquisition was consummated,
does not exceed $2,500,000 during any such fiscal year of the Borrower.
“Permitted Encumbrances ” means: (a) Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04 (excluding ERISA
Liens for the avoidance of doubt); (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’, customs brokers, custom and forwarding
agents and other like Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 5.04; (c) pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, tenders, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) judgment and other similar Liens in respect of
judgments, orders for the payment of money or other court proceedings that do
not constitute an Event of Default under Section 7.01(k); (f) (i) easements,
zoning restrictions, licenses, rights-of-way, site plan agreements, development
agreements, cross easement or reciprocal agreements, and other non-monetary
encumbrances on real property that do not materially detract from the value of
the affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary (taken as a whole) or the ordinary operation of such
real property or (ii) title defects or irregularities with respect to any real
property which are of a minor nature and which in the aggregate do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary or the ordinary
operation of such real property; (g) Liens arising from precautionary UCC
financing statement filings (or similar filings under applicable law) regarding
operating leases; (h) the interests of lessors or sublessors under operating
leases and non-exclusive licensors or sublicensors under license agreements; (i)
Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks; -24-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn030.jpg]
“Plan Asset Regulations ” means 29 CFR § 2510.3-101 et seq. , as modified by
Section 3(42) of ERISA. “Platform ” means Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system. “Prime Rate ” means the
rate of interest last quoted by The Wall Street Journal as the “Prime Rate” in
the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest
per annum interest rate published by the Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective. “Project Evolution ” means the strategic initiative,
business optimization and restructuring of Company’s business as identified to
the Administrative Agent prior to the Effective Date. “Projections ” has the
meaning assigned to such term in Section 5.01( fe). “PTE ” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public-Sider ” means a Lender or
any representative of such Lender that does not want to receive material
non-public information within the meaning of federal and state securities laws.
“Purchase Price ” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of the Company issued in connection
with such Acquisition and including the maximum amount of Earn- Outs), paid or
delivered by the Company or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash acquired in connection with such Acquisition. “Qualified ECP Guarantor ”
means, in respect of any Swap Obligation, each Loan Party that has total assets
exceeding $10,000,000 at the time the relevant Loan Guaranty or grant of the
relevant security interest becomes or would become effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “QFC Credit Support” has the
meaning assigned to it in Section 9.22. “Recipient ” means, as applicable, (a)
the Administrative Agent, (b) any Lender and (c) any Issuing Bank, or any
combination thereof (as the context requires). “Refinance Indebtedness ” has the
meaning assigned to such term in Section 6.01(f). “Register ” has the meaning
assigned to such term in Section 9.04(b). -26-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn031.jpg]
“Regulation D ” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof. “Related
Parties ” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and such Person’s Affiliates. “Release ” means any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, migrating, disposing or dumping of any Hazardous Material into the
environment. “Required Lenders ” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments at such time; provided that, as long as there are
only two Lenders, Required Lenders shall mean both Lenders; provided , further
that, for purposes of calculating Revolving Exposure in the determination of
“Required Lenders”, the Swingline Exposure of any Lender shall be its Applicable
Percentage of the aggregate principal amount of all Swingline Loans outstanding
at such time unless such Lender has not funded its participations in Swingline
Loans within one Business Day of such Lender’s receipt of notice from the
Administrative Agent pursuant to Section 2.05(c) (such amount, the “Swingline
Unfunded Amount” of such Lender), in which case (i) the unfunded Revolving
Commitment of such Lender shall be deemed to be reduced by such Swingline
Unfunded Amount and (ii) the unfunded Revolving Commitment of the Swingline
Lender shall be deemed to be increased by such Swingline Unfunded Amount.
“Requirement of Law ” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject. “Resolution Authority” means an
EEA Resolution Authority or, with respect to any UK Financial Institution, a UK
Resolution Authority. “Restricted Payment ” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Subsidiary. “Revolving Commitment ” means, with
respect to each Lender, the amount set forth on Schedule 2.01A opposite such
Lender’s name, or in the Assignment and Assumption or other documentation or
record (as such term is defined in Section 9-102(a)(70) of the UCC) as provided
in Section 9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable, and giving effect to (a) any reduction in
such amount from time to time pursuant to Section 2.09 and (b) any reduction or
increase in such amount from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04; provided , that at no time shall the Revolving
Exposure of any Lender exceed its Revolving Commitment. The aggregate amount of
the Lenders’ Revolving Commitments as of the Second Amendment Effective Date is
$ 150,000,000 125,000,000 . -27-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn032.jpg]
“Revolving Exposure ” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans, LC Exposure
and Swingline Exposure at such time. “Revolving Lender ” means, as of any date
of determination, a Lender with a Revolving Commitment or, if the Revolving
Commitments have terminated or expired, a Lender with Revolving Exposure.
“Revolving Loan ” means a Loan made pursuant to Section 2.01. “S&P ” means
Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
business. “Sale and Leaseback Transaction ” has the meaning assigned to such
term in Section 6.06. “Sanctioned Country ” means, at any time, a country,
region or territory which is itself the subject or target of any Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person ” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, or Her Majesty’s Treasury of the United Kingdom
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions. “Sanctions ” means all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union, any European
Union member state, or Her Majesty’s Treasury of the United Kingdom. “SEC ”
means the Securities and Exchange Commission of the U.S. “Second Amendment
Effective Date” means March 5, 2020. “Secured Obligations ” means all
Obligations, together with all (i) Banking Services Obligations and (ii) Swap
Agreement Obligations owing to one or more Lenders or their respective
Affiliates to the extent notification of such Swap Agreement Obligations has
been provided to the Administrative Agent in accordance with Section 2.24;
provided, however, that the definition of “Secured Obligations” shall not create
any guarantee by any Loan Guarantor of (or grant of security interest by any
Loan Guarantor to support, as applicable) any Excluded Swap Obligations of such
Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor. “Secured Parties ” means the holders of the Secured Obligations from
time to time and shall include (a) the Administrative Agent in respect of all
present and future obligations and liabilities of the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (b) the Lenders in respect of their
respective Loans and LC Exposure and all other present and future obligations
and liabilities of the Borrower and each Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (c) the Issuing Bank in respect of its LC Exposure and all other
present and future obligations and liabilities of the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (d) each Lender and Affiliate of such
Lender that is a provider of Banking Services, to the extent the Banking
Services Obligations in respect -28-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn033.jpg]
“Subordinated Indebtedness ” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment of the Secured
Obligations on then customary terms reasonably satisfactory to the
Administrative Agent. “subsidiary ” means, with respect to any Person (the
“parent ”) at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Subsidiary ” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable. “Subsidiary Guarantor ” means each Material Domestic
Subsidiary that is a party to the Loan Guaranty. The Subsidiary Guarantors on
the Effective Date are identified as such in Schedule 3.15 hereto. “Supported
QFC” has the meaning assigned to it in Section 9.22. “Swap Agreement ” means any
agreement with respect to any swap, forward, spot, future, credit default or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement. “Swap Agreement Obligations ” means any
and all obligations of the Loan Parties and their Subsidiaries, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender and designated by the
Borrower as “Secured Obligations” at the time of entering into any such Swap
Agreement, and (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any such Swap Agreement transaction. “Swap Obligation ” means,
with respect to any Loan Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act or any rules or regulations
promulgated thereunder. “Swingline Exposure ” means, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Applicable
Percentage of the total Swingline Exposure at such time other than with respect
to any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b) the aggregate principal amount of all Swingline Loans made by such
Lender as a Swingline Lender outstanding at such time (less the amount of
participations funded by the other Lenders in such Swingline Loans). -30-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn034.jpg]
“Swingline Lender ” means JPMorgan Chase Bank, N.A., in its capacity as lender
of Swingline Loans hereunder. “Swingline Loan ” has the meaning assigned to such
term in Section 2.05(a). “Taxes ” means any and all present or future taxes,
levies, imposts, duties, deductions, withholdings, (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Test Period ” means the period of four (4) consecutive fiscal quarters
ended on such date (or, if such date is not the last day of a fiscal quarter,
ended on the last day of the fiscal quarter most recently ended prior to such
date for which financial statements have been delivered pursuant to Section
5.01(a) or (b) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a))). “Torrance Facility ”
means the Company’s facility located at 20333 Normandie Avenue, Torrance,
California. “Total Net Leverage Ratio ” means, at any date, the ratio of (a) an
amount equal to (i) Consolidated Total Indebtedness as of such date minus (ii)
Unrestricted Cash on such date in an aggregate amount not to exceed $7,500,000
to (b) EBITDA for the most recently ended Test Period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.
“Transactions ” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder. “Transition Services Agreement ” means that certain
transition services agreement substantially in the form attached as Exhibit K to
the APA, as the same may be amended, amended and restated or modified from time
to time, in each case with the prior written consent of the Administrative
Agent; provided , that, no amendment or modification of the Transition Services
Agreement (or to the form thereof attached to the APA) which is materially
adverse to the interests of the Lenders shall be effected without the prior
written consent of the Required Lenders. “Type ”, when used in reference to any
Loan or Borrowing, refers to whether the rate of interest on such Loan, or on
the Loans comprising such Borrowing, is determined by reference to the Adjusted
LIBO Rate or the Alternate Base Rate. “UCC ” means the Uniform Commercial Code
as in effect from time to time in the State of New York or in any other state
the laws of which are required to be applied in connection with the issue of
perfection of security interests. “UK Financial Institution” means any BRRD
Undertaking (as such term is defined under the PRA Rulebook (as amended form
time to time) promulgated by the United Kingdom Prudential Regulation Authority)
or any person falling within IFPRU 11.6 of the FCA Handbook (as amended from
time to time) promulgated by the United Kingdom Financial Conduct Authority,
which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms. -31-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn035.jpg]
“UK Resolution Authority ” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. “Unliquidated Obligations ” means, at any time, any
Secured Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Secured Obligation that is: (i) an
obligation to reimburse a bank for drawings not yet made under a letter of
credit issued by it; (ii) any other obligation (including any guarantee) that is
contingent in nature at such time; or (iii) an obligation to provide collateral
to secure any of the foregoing types of obligations. “Unrestricted Cash ” means,
at any date, 100% of the unrestricted cash maintained by the Loan Parties in
accounts located in the United States at such time and that are not subject to
any Liens at such time other than Liens created under the Loan Documents and
Permitted Encumbrances of the type described in clause (j) of the definition
thereof. “U.S. ” means the United States of America. “U.S. Person ” means a
“United States person” within the meaning of Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime ” has the meaning assigned to it in Section
9.22. “U.S. Tax Compliance Certificate ” has the meaning assigned to such term
in Section 2.17(f)(ii)(B)(3). “USA PATRIOT Act ” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)). “Withdrawal Liability ” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent ” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers ” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule ., and (b ) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. SECTION 1.02 Classification of Loans and
Borrowings . For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g ., a “Revolving Loan”) or by Type (e.g ., a
“Eurodollar Loan”) or by Class and Type (e.g ., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g ., a “Revolving
Borrowing”) or by Type (e.g ., a “Eurodollar Borrowing”) or by Class and Type
(e.g ., a “Eurodollar Revolving Borrowing”). -32-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn036.jpg]
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect on the Effective Date.
SECTION 1.05 Status of Obligations . In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness. SECTION 1.06 Pro Forma Basis . All pro
forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings, except for the Cost Savings (as defined in the definition of
“EBITDA”)) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the United States Securities
Act of 1933. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Agreement applicable to such
Indebtedness). SECTION 1.07 Limited Condition Acquisitions . Notwithstanding
anything to the contrary in this Agreement, solely for the purpose of (A)
measuring the relevant financial ratios and basket availability with respect to
the incurrence of any Indebtedness (including any Incremental Term Loans) or
Liens or the making of any Investments, Restricted Payments, prepayments of
Subordinated Indebtedness or Dispositions or (B) determining compliance with
representations and warranties or the occurrence of any Default or Event of
Default, in each case, in connection with a Limited Condition Acquisition, if
the Borrower has made an LCA Election with respect to such Limited Condition
Acquisition, the date of determination of whether any such action is permitted
hereunder shall be deemed to be, at the election of the Borrower, either (x) the
date on which the definitive agreements for such Limited Condition Acquisition
are entered into or (y) the date on which such Limited Condition Acquisition is
consummated (the “LCA Test Date ”), and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCA Test Date, the Borrower could have taken
such -34-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn037.jpg]
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto. SECTION 2.09
Termination and Reduction of Revolving Commitments ; Increase in Revolving
Commitments; Incremental Term Loans . (a) Unless previously terminated, the
Revolving Commitments shall terminate on the Maturity Date. (b) The Borrower may
at any time terminate the Revolving Commitments upon (i) the payment in full of
all outstanding Revolving Loans, together with accrued and unpaid interest
thereon and on any LC Exposure, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back-up standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees, and (iv) the payment in full of all
reimbursable expenses and other Obligations, together with accrued and unpaid
interest thereon. (c) The Borrower may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $5,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the Aggregate Revolving
Exposure would exceed the aggregate Revolving Commitments. (d) The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Revolving Commitments under paragraph (b) or (c) of this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other indebtedness or any other event, in which case
such notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments. (e) The Borrower may from time to time after the
Effective Date elect to increase the Revolving Commitments or enter into one or
more tranches of term loans (each an “ Incremental Term Loan ”), in each case in
minimum increments of $10,000,000; so long as, after giving effect thereto, the
aggregate amount of all such increases and all such Incremental Term Loans shall
not exceed $75,000,000. The Borrower may arrange for any such increase or
Incremental Term Loans to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Revolving Commitment, or to participate in such
Incremental Term Loans, an “ Increasing Lender ”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender ”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Revolving Commitments, or to participate in or provide such
Incremental Term Loans, or provide new Revolving Commitments, as the case may
be; provided that (i) each -45-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn038.jpg]
Augmenting Lender shall be subject to the approval of the Borrower and, in the
case of an increase in the Revolving Commitments and solely to the extent that
the consent of each such Person would be required to effect an assignment under
Section 9.04(b), the Administrative Agent, the Issuing Bank and the Swingline
Lender (each such approval not to be unreasonably withheld, delayed or
conditioned) and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of Exhibit
D hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit E
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan and as set forth in the immediately
preceding clause (i)) shall be required for any increase in Revolving
Commitments or Incremental Term Loans pursuant to this Section 2.09(e).
Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.09(e) shall become effective on the date agreed by
the Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in the Revolving Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer or other executive officer of the Borrower and (B) the
Borrower shall be in compliance (immediately before and after giving effect
(including giving effect on a pro forma basis after giving effect to the
application on such date of the proceeds of any Loans funded on such date) to
such increase or Incremental Term Loans, as applicable) with the covenants
contained in Section 6.12 and (ii) the Administrative Agent shall have received
documents and opinions consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrower (including, without
limitation, resolutions with respect to borrowing such increase or Incremental
Term Loans). On the effective date of any increase in the Revolving Commitments
or any Incremental Term Loans being made, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or such Incremental Term Loans and
the use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of Section
2.16 if the deemed payment occurs other than on the last day of the related
Interest Periods. The Incremental Term Loans (a) shall rank pari passu in right
of payment with the Revolving Loans, (b) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “ Incremental Term Loan Amendment ”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this -46-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn039.jpg]
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.09(e). Nothing contained in this Section 2.09(e) shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder, or provide Incremental Term
Loans, at any time. In connection with any increase of the Revolving Commitments
or Incremental Term Loans pursuant to this Section 2.09(e), any Augmenting
Lender becoming a party hereto shall (1) execute such documents and agreements
as the Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act. (e) If at any time the aggregate outstanding principal amount
of Indebtedness of the Borrower and its Subsidiaries which is incurred or exists
in reliance on Section 6.01(e) exceeds $10,000,000 (any such amount in excess of
$10,000,000 being referred to as the “Excess Purchase Money Amount”), the
aggregate Revolving Commitments shall automatically and irrevocably be reduced
by an amount equal to the applicable Excess Purchase Money Amount. Any reduction
of the Revolving Commitments pursuant to this Section 2.09(e) shall be permanent
and shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments at such time. (f) If at any time the Borrower or any of
its Subsidiaries receives net cash proceeds in excess of $5,000,000 from any
individual Disposition (other than Dispositions permitted pursuant to Sections
6.05(a), (b), (c), (d), (h), (i), (j), (l), and (m), or Dispositions among Loan
Parties) (any such amount in excess of $5,000,000 being referred to as the
“Excess Disposition Amount”), the aggregate Revolving Commitments shall
automatically and irrevocably be reduced by an amount equal to the applicable
Excess Disposition Amount. Any reduction of the Revolving Commitments pursuant
to this Section 2.09(f) shall be permanent and shall be made ratably among the
Lenders in accordance with their respective Revolving Commitments at such time.
SECTION 2.10 Repayment of Loans; Evidence of Debt . (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth Business Day after such Swingline
Loan is made; provided that on each date that a Revolving Loan is made, the
Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Revolving Loan shall be applied by the Administrative Agent to repay
any Swingline Loans outstanding. (b) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. (c) The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. (d) The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded -47-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn040.jpg]
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. (e) Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form reasonably acceptable to the Administrative Agent and the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). SECTION 2.11 Prepayment of Loans . (a)
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part and without premium or penalty, subject to
prior notice in accordance with paragraph (b) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16. (b) In the
event and on such occasion that the Aggregate Revolving Exposure exceeds the
aggregate Revolving Commitments ( including, for the avoidance of doubt, as a
result of any reduction of the Revolving Commitments made pursuant to Section
2.09(e) or 2.09(f)) , the Borrower shall prepay the Revolving Loans, LC Exposure
and/or Swingline Loans or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
amount equal to such excess. (c) The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by facsimile) of any prepayment hereunder not later than
12:00 p.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Revolving Borrowing, three (3) Business Days before the date of prepayment and
(B) in the case of prepayment of an ABR Loan (including any Swingline Loan), on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
or delayed if such notice of termination is revoked or delayed in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments (if any)
pursuant to Section 2.16 . SECTION 2.12 Fees . (a) The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment terminates.
Commitment fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on the fifteenth
day following such last day and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
-48-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn041.jpg]
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. (b) If (i) any
Lender requests compensation under Section 2.15, (ii) the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 ,
or (iii) any Lender is a Non-Extending Lender for the purposes of Section 2.23
or (iv) any Lender becomes a Defaulting Lender, then the Borrower may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee (other than an Ineligible Institution) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) the Borrower shall have received the
prior written consent of the Administrative Agent (and in circumstances where
its consent would be required under Section 9.04, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld or delayed,
(y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that (a) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
SECTION 2.20 Defaulting Lenders . Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a); (b) any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ LC Exposure with respect to such Defaulting Lender in
accordance with this Section; fourth, as the Borrower may request (so long as no
Default or Event of Default exists and -59-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn042.jpg]
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion), then the Obligations or part thereof intended to be satisfied shall
be revived and continued and this Agreement shall continue in full force as if
such payment or proceeds had not been received by the Administrative Agent or
such Lender. The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement. SECTION 2.22 Intentionally Omitted . SECTION 2.23 Extension
of Maturity Date; Removal of Lenders [Reserved] . (a) Subject to the remaining
terms and provisions of this Section 2.23 , the Borrower shall have the option,
exercisable not more than two (2) times pursuant to this Section 2.23, to extend
the Maturity Date or an Incremental Term Loan Maturity Date for a period of one
year (each such option shall be referred to herein as an “ Extension Option ”).
In connection with each Extension Option, the Borrower may, by written notice to
the Administrative Agent (a “ Notice of Extension ”) (who shall promptly deliver
a copy to each of the Lenders ), not later than 30 days prior to the applicable
Maturity Date (each such then effective Maturity Date or Incremental Term Loan
Maturity Date, as the case may be, being the “ Existing Maturity Date ”) and not
earlier than 60 days prior to the Existing Maturity Date, advise the Lenders
that it requests an extension of the Existing Maturity Date by one year,
effective on the Existing Maturity Date. (b) Each Notice of Extension shall (i)
be irrevocable and (ii) constitute a representation by the Borrower that (A) no
Event of Default or Default has occurred and is continuing, and (B) the
representations and warranties contained in Article III are true and correct in
all material respects (except to the extent that any such representation or
warranty is qualified by materiality, Material Adverse Effect or similar
language in which case such representations and warranties are true and correct
in all respects) on and as of the date the Borrower provides any Notice of
Extension, as though made on and as of such date (unless any representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall be correct as of such earlier date). (c) In the event a
Notice of Extension is given to the Administrative Agent and the Administrative
Agent promptly notifies the Lenders as provided in Section 2.23(a), each Lender
shall , on or before the date that is 15 days following the date of the
Administrative Agent’s receipt of said Notice of Extension (or if such date is
not a Business Day, the immediately following Business Day) advise the
Administrative Agent in writing whether or not such Lender consents to the
extension requested thereby and if any Lender fails so to advise the
Administrative Agent, such Lender shall be deemed to have not consented to such
extension. If any Lender so consents (each such consenting Lender, a “
Consenting Lender ” and, collectively, the “ Consenting Lenders ”) to such
extension, which consent may be withheld in their sole and absolute discretion,
the applicable Existing Maturity Date and the applicable Revolving Commitments
of the Consenting Lenders shall be automatically extended to the proposed new
maturity date (the “ Extended Maturity Date ”) and the applicable Existing
Maturity Date as to any and all Lenders who have not consented (the “
Non-Extending Lenders ”) shall remain as the Existing Maturity Date, subject to
Section 2.23(d). The Administrative Agent shall promptly notify the Borrower and
all of the Lenders of each written notice of consent given pursuant to this
Section 2.23(c). The election of any Lender to agree to such an extension shall
not obligate any other Lender to so agree. -62-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn043.jpg]
(d) The Borrower may replace any Non- Extend ing Lender at any time on or before
the Existing Maturity Date with an assignee (other than an Ineligible
Institution, but including, for the avoidance of doubt, with a Consenting
Lender) in accordance with and subject to Section 2.19 and Section 9.04,
including consents required under Section 9.04, provided that such assignee has
consented to the extension of the Existing Maturity Date to the Extended
Maturity Date then in effect, and upon such replacement, the applicable Maturity
Date with respect to the loans and commitments of such replacement Lender shall
be the Extended Maturity Date; provided that (i) such assignment shall become
effective as of a date specified by the Borrower (which shall not be later than
the Existing Maturity Date in effect for such Non- Extend ing Lender prior to
the effective date of the requested extension) and (ii) the replacement Lender
shall pay to such Non- Extend ing Lender in immediately available funds on the
effective date of such assignment the principal of and interest accrued to the
date of payment on the outstanding principal amount Loans made by it hereunder
and all other amounts accrued and unpaid for its account or otherwise owed to it
hereunder on such date. (e) If all of the applicable Revolving Commitments of
the Non-Extending Lenders are not replaced on or before the Existing Maturity
Date, then the applicable Revolving Commitments of each Non-Extending Lender not
so replaced shall terminate on the Existing Maturity Date, and the Borrower
shall fully repay on the Existing Maturity Date the Loans (including, without
limitation, all accrued and unpaid interest and unpaid fees), if any, of such
Non-Extending Lenders and all other Obligations owing thereto, which shall
reduce the aggregate applicable Revolving Commitments and outstanding Loans
accordingly. Following the Existing Maturity Date, the Non-Extending Lenders
shall have no further obligations under this Agreement, including, without
limitation, that such Non-Extending Lenders shall have no obligation to purchase
participations in Letters of Credit. (f) As a condition precedent to each such
extension of the Existing Maturity Date pursuant to this Section 2.23, the
Borrower shall (i) deliver to the Administrative Agent a certificate of the
Borrower dated as of the Existing Maturity Date signed by a Financial Officer of
the Borrower certifying that, as of such date, both before and immediately after
giving effect to such extension, (A) the representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects on and as of the date of extension (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and (y) any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects) and (B) no Default shall have occurred and be continuing and (ii)
first make such prepayments of the outstanding Loans and second provide such
cash collateral (or make such other arrangements satisfactory to the applicable
Issuing Bank ) with respect to the outstanding Letters of Credit as shall be
required such that, after giving effect to the termination of the Revolving
Commitments of the Non-Extending Lenders and any assignment pursuant thereto,
the Aggregate Revolving Exposure less the face amount of any Letter of Credit
supported by any such cash collateral (or other satisfactory arrangements) so
provided does not exceed the aggregate amount of Revolving Commitments being
extended. (g) For the avoidance of doubt, no consent of any Lender (other than
the existing Lenders participating in the extension of the Existing Maturity
Date) shall be required for any extension of the Maturity Date or any
Incremental Term Loan Maturity Date, as the case may be, pursuant to this
Section 2.23 and the operation of this Section 2.23 in accordance with its terms
is not an amendment subject to Section 9.02. SECTION 2.24 Swap Agreement
Obligations . Each Lender or Affiliate thereof having any Swap Agreement with
any Loan Party or any Subsidiary the obligations in respect of which the
Borrower has designated as “Secured Obligations” pursuant to the definition of
Swap Agreement Obligations, in each case, shall deliver to the Administrative
Agent, promptly after entering into such Swap Agreement, -63-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn044.jpg]
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification, commentary or exception and without any
qualification or exception as to the scope of such audit except to the extent
resulting solely from (i) an upcoming maturity date under the credit facilities
provided for herein occurring within one year from the time such opinion is
delivered or (ii) an anticipated breach of any Financial Covenant) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants provided , that the requirements of this clause (a) shall be deemed
to have been satisfied if the Administrative Agent has been furnished with a
consolidated annual report for the Company and its Subsidiaries containing the
foregoing information on form 10-K in the time period specified above in this
clause (a); (b) within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end and audit adjustments and the
absence of footnotes, provided , that the requirements of this clause (b) shall
be deemed to have been satisfied if the Administrative Agent has been furnished
with a quarterly report for the Company and its Subsidiaries containing the
foregoing information on form 10-Q in the time period specified above in this
clause (b); (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit B (a “Compliance Certificate ”) (i)
certifying, in the case of the financial statements delivered under clause (b),
as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end and audit adjustments and the absence of footnotes, (ii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, and (iii) in the case of the financial statements delivered
under clauses (a) or (b) above, setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12 for such period; (d) Intentionally
Omitted; within thirty (30) days after the end of each calendar month, as of the
period then ended, the Company’s consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such calendar
month and the then elapsed portion of such fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end and audit adjustments and the
absence of footnotes; (e) no later than the earlier of (i) forty-five (45) days
after the end start of each fiscal year of the Company, and (ii) three (3)
Business Days after the date such Projections are approved by the board of
directors of the Company, a copy of the draft final plan and forecast (including
a monthly projected consolidated income statement) of the Company for each month
of the upcoming such fiscal year (the “Projections ”) in form reasonably
satisfactory to the Administrative Agent (it being understood -72-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn045.jpg]
that the Company’s customary format consistent with the format delivered to the
Administrative Agent in connection with the Effective Date will be satisfactory)
, and (ii) the earlier of (A) 90 days after the start of such upcoming fiscal
year, and (B) the date such draft Projections are approved by the board of
directors of the Company, a copy of the final Projections ; (f) promptly
following any request therefor, (x) such other information regarding the
operations, changes in ownership of Equity Interests, business affairs and
financial condition of any Loan Party or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation; and (g)
promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to clauses (a), (b) and (g) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which such documents are filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
system (EDGAR) or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent). Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the compliance certificates required by clause (c) of this
Section 5.01 to the Administrative Agent. SECTION 5.02 Notices of Material
Events . The Borrower will furnish to the Administrative Agent (which the
Administrative Agent shall promptly distribute to each Lender) prompt (but in
any event within any time period that may be specified below) written notice of
the following: (a) the occurrence of any Default; (b) receipt of any notice of
any investigation by a Governmental Authority or any litigation or proceeding
commenced or threatened against any Loan Party or any Subsidiary that is non-
frivolous (as reasonably determined by the Borrower) and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect; (c)
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect; (d) any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect; and (e) any change in the
information provided in the Beneficial Ownership Certification delivered to such
Lender that would result in a change to the list of beneficial owners identified
in such certification. -73-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn046.jpg]
the date on which any Person becomes a Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower (or the Administrative Agent
as contemplated by the definition of “Material Domestic Subsidiary”) as, a
Material Domestic Subsidiary, pursuant to the definition of “Material Domestic
Subsidiary,” the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Subsidiary (x) to
become a Loan Party by executing a Joinder Agreement and (y) to deliver to the
Administrative Agent a joinder to the Security Agreement (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;
provided , however, that no Domestic Subsidiary of a Foreign Subsidiary and no
Domestic Subsidiary HoldCo shall be required to become a Loan Party hereunder.
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Loan Guarantor hereunder and a “Grantor” under the Security Agreement
(pursuant to the terms thereof) and thereupon shall have all of the rights,
benefits, duties and obligations in such capacities under the Loan Documents and
(ii) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral. (b) The Borrower will cause, and will cause
each other Loan Party to cause, all of its owned property (whether personal,
tangible, intangible, or mixed, but other than any Excluded Collateral) to be
subject at all times to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02.
Each Loan Party will cause (i) cause 100% of the issued and outstanding Equity
Interests of each of its directly owned Domestic Subsidiaries (other than
Domestic Subsidiary HoldCos), and (ii) cause 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956- 2(c)(2)) in each directly owned Subsidiary that is a CFC or Domestic
Subsidiary Holdco to, in each case, be subject at all times to a first priority,
perfected Lien (subject to Liens permitted under Section 6.02) in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request .
Notwithstanding the foregoing, and (iii) deliver Mortgages and all related
Mortgage Instruments with respect to (x) the Northlake Property no later than
the date that is sixty (60) days after the Second Amendment Effective Date (or
such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto) (it being understood and agreed that
the Loan Parties shall not be required to deliver a title insurance policy in
connection therewith), (y) any Material Real Property to the extent requested by
the Administrative Agent and (z) at any time an Event of Default exists and is
continuing, any Material Real Property or other real property owned by any Loan
Party to the extent requested by the Administrative Agent or the Required
Lenders; provided that the Administrative Agent shall promptly notify the
Lenders of any request for a Mortgage pursuant to the foregoing Section
5.11(b)(iii)(y) or (z) (the date of any such notice to the Lenders, a “Mortgage
Notice Date”). Notwithstanding the foregoing, (i) no such Mortgages and Mortgage
Instruments requested pursuant to the foregoing Section 5.11(b)(iii)(y) or (z)
are required to be delivered hereunder until the date that is the later of (A)
sixty (60) days after a request therefor is made by the Administrative Agent and
(B) thirty (30) days after the applicable Mortgage Notice Date, and (ii) no such
pledge agreement in respect of the Equity Interests of a CFC shall be required
hereunder to the extent the Administrative Agent or its counsel determines that
such pledge would not provide material credit support for the benefit of the
Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements. (c) Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent -76-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn047.jpg]
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing statements
, fixture filings, Mortgages, Mortgage Instruments, deeds of trust and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by any Requirement of Law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties. If the
Administrative Agent reasonably determines that it is required by applicable law
to have appraisals prepared in respect of the Mortgaged Property of any Loan
Party, Loan Parties shall cooperate with the Administrative Agent to obtain
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA. (d) Notwithstanding anything to the contrary set
forth herein, no MIRE Event may be closed until the date that is (i) if there
are no Mortgaged Properties in a “special flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), ten (10) Business Days or (ii) if there are any Mortgaged
Properties in a “special flood hazard area”, thirty (30) days, in each case,
after the Administrative Agent has delivered to the Lenders the following
documents in respect of such Mortgaged Property: (x) a completed flood hazard
determination from a third party vendor; (y) if such Mortgaged Property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Party of that fact and (if applicable) notification to the applicable Loan
Party that flood insurance coverage is not available and (B) evidence of the
receipt by the applicable Loan Party of such notice; and (z) if required by
applicable Flood Laws, evidence of required flood insurance with respect to
which flood insurance has been made available under applicable Flood Laws;
provided that any such MIRE Event may be closed prior to such period expiring if
the Administrative Agent shall have received confirmation from each Lender that
such Lender has completed any necessary flood insurance due diligence to its
reasonable satisfaction. SECTION 5.12 Post-Closing Covenants . The Borrower
shall comply with the covenants set forth on Schedule 5.12 . ARTICLE VI Negative
Covenants . On and after the Effective Date and until the Revolving Commitments
shall have expired or been terminated and the principal of and interest on each
Loan and all fees, expenses and other amounts payable under any Loan Document
(other than contingent or indemnity obligations for which no claim has been
made) shall have been paid in full and all Letters of Credit shall have expired
or terminated (or have been cash collateralized pursuant to the terms hereof),
in each case without any pending draw, and all LC Disbursements shall have been
reimbursed, each Loan Party covenants and agrees, jointly and severally with all
of the other Loan Parties, with the Lenders that: SECTION 6.01 Indebtedness . No
Loan Party will, nor will it permit any Subsidiary to, create, incur, assume or
suffer to exist any Indebtedness, except: (a) the Secured Obligations; (b)
Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness
that does not increase the -77-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn048.jpg]
outstanding principal amount thereof (except to the extent of prepayment
premiums and fees owing in connection with such refinancing, extension, renewal
or replacement); (c) Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) such
Indebtedness is subject to Section 6.04(d) and (ii) Indebtedness owing by any
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated in
right of payment to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent (it being agreed and acknowledged that the
subordination terms set forth in the Security Agreement are satisfactory to the
Administrative Agent); (d) Guarantees by the Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by the Borrower or Subsidiary that is a Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04 and (iii) if the Indebtedness so guaranteed is
subordinated in right of payment to the Secured Obligations, then the Guarantees
permitted under this clause (d) shall be subordinated in right of payment to the
Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations; (e)
Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and refinancings, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except to the extent of prepayment premiums and fees
owing in connection with such refinancing, extension, renewal or replacement);
provided that (i) such Indebtedness is incurred prior to or within ninety two
hundred seventy ( 90 270 ) days after such acquisition or the completion of such
construction or improvement and , (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $ 20,000,000
40,000,000 at any time outstanding , and (iii) at the time of and immediately
after giving effect (including giving effect on a pro forma basis ) to the
incurrence of such Indebtedness the Borrower is in compliance with Section
2.11(b) ; (f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness ”) of any of
the Indebtedness described in clauses (e), (m) and (n) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness ”); provided that (i)
such Refinance Indebtedness does not increase the principal amount of the
Original Indebtedness (except to the extent of prepayment premiums and fees
owing in connection with such refinancing, extension, renewal or replacement),
(ii) any Liens securing such Refinance Indebtedness are not extended to any
additional property of any Loan Party or any Subsidiary, (iii) no Loan Party or
any Subsidiary that is not originally obligated with respect to repayment of
such Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) to the extent that such Original Indebtedness was
incurred pursuant to a clause in this Section 6.01 which required a specified
average weighted life-to-maturity, such Refinance Indebtedness does not result
in a shortening of the average weighted life-to-maturity of such Original
Indebtedness and (v) if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness; (g) Indebtedness owed to any
Person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance, pursuant to -78-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn049.jpg]
(b) Permitted Encumbrances; (c) any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02 ; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof, and refinancings,
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except to the extent of prepayment
premiums and fees owing in connection with any such refinancing, extension,
renewal and replacement); (d) Intentionally Omitted; (e) any Lien existing on
any property or asset prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
such Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and refinancings, extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent of prepayment premiums and fees owing in
connection with any such refinancing, extension, renewal and replacement); (f)
Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon; (g) Liens arising out of Sale and Leaseback
Transactions permitted by Section 6.06; (h) Liens on fixed or capital assets
acquired, constructed or improved by the Borrower or any Subsidiary; provided
that (i) such Liens secure Indebtedness permitted by Section 6.01(e), (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
ninety two hundred seventy ( 90 270 ) days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary; (i) (1) Liens on deposits
made to secure obligations under coffee-related Swap Agreements with Persons
(“Counterparties ”) that are not Secured Parties, and (2) Liens on deposits made
to secure obligations under Swap Agreements permitted under Section 6.07 that
are not coffee-related so long as the aggregate amount of such deposits does not
exceed $10,000,000 at any time outstanding; (j) Liens granted by a Subsidiary
that is not a Loan Party in favor of the Borrower or another Loan Party in
respect of Indebtedness owed by such Subsidiary; (k) (1) Liens solely on any
cash earnest money deposits, escrow arrangements or similar arrangements made by
the Company or any Subsidiary in connection with any letter of intent or
purchase agreement for a Permitted Acquisition and (2) solely in connection with
the Specified Acquisition and solely to the extent contemplated by Section
2.02(c) of the Transition Services Agreement (and only for so long as the
Transition Services Agreement is in force and effect), any Lien on the “working
capital” deposit account of the Company or any of its Subsidiaries arising
solely as a result of the withdrawal rights and/or co-signatory rights of the
Seller (and/or any affiliates of the Seller party to -80-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn050.jpg]
the Transition Services Agreement) with respect to such deposit account;
provided that the aggregate credit balance in such deposit account shall not
exceed $3,000,000 at any one time; (l) Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under Section 6.01;
(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
so long as such liens attach only to the imported goods; (n) leases, licenses,
subleases or sublicenses of real property or equipment granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness; (o) non-exclusive licenses or sublicenses of
intellectual property granted by any Loan Party in the ordinary course of
business; and (p) Liens securing obligations as to which the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$ 12,500,000 6,000,000 at any time. SECTION 6.03 Fundamental Changes . (a) No
Loan Party will, nor will it permit any Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, consummate a Division as the Dividing Person, otherwise Dispose of all
or substantially all of its assets, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing (i) any Subsidiary of the Borrower may
merge into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party, (iii)
any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower which owns such Subsidiary determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04, (iv)
the Borrower or any Subsidiary may change its legal form following 30 days’
prior written notice to the Administrative Agent and the Administrative Agent
shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, or (2) any reasonable action
requested by the Administrative Agent in connection therewith has been completed
or taken (including any action to continue the perfection of any Liens in favor
of the Administrative Agent, on behalf of the Secured Parties, in any
Collateral) or will be taken within any time period reasonably specified by the
Administrative Agent or (v) the Borrower or any Subsidiary may consummate a
merger, consolidation or liquidation if the purpose thereof is to effect an
Investment permitted pursuant to Section 6.04 or a Disposition permitted
pursuant to Section 6.05; provided that (x) any such transaction to which the
Borrower is a party shall result in the Borrower as the surviving entity and (y)
any such transaction to which any Loan Party (other than the Borrower) is a
party shall result in a Loan Party as the surviving entity. (b) No Loan Party
will, nor will it permit any Subsidiary to, engage to any material extent in any
business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably similar, related,
complementary, ancillary or incidental thereto. -81-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn051.jpg]
(c) No Loan Party will, nor will it permit any Subsidiary to, change its fiscal
year from the basis in effect on the Effective Date unless it has given the
Administrative Agent not less than thirty (30) days’ prior written notice
thereof; provided, that any Subsidiary acquired in an Acquisition may change its
fiscal year so it corresponds to that of the Borrower. SECTION 6.04 Investments,
Loans, Advances, Guarantees and Acquisitions . No Loan Party will, nor will it
permit any Subsidiary to, purchase, hold or acquire (including pursuant to any
merger with, or as a Division Successor pursuant to the Division of, any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger or
Division) any evidence of Indebtedness or Equity Interests or other securities
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or permit to exist any Equity Interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise) (each of the foregoing, an “Investment ”) except:
(a) Permitted Investments; (b) Investments in existence on the date hereof and
described in Schedule 6.04 ; (c) investments by the Borrower and its
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in Section 5.11), and (B) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together, in each case, with outstanding intercompany loans
permitted under clause (B) to the proviso to Section 6.04(d) and outstanding
Guarantees permitted under the proviso to Section 6.04(e)) shall not exceed $
10,000,000 5,000,000 in the aggregate at any time outstanding (in each case
determined without regard to any write-downs or write-offs); (d) loans or
advances made by the Borrower to any Subsidiary and made by any Subsidiary to
the Borrower or any other Subsidiary, provided that (A) any such loans and
advances made by a Loan Party shall be evidenced by a promissory note pledged to
the extent required by the Security Agreement, and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together, in each case, with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $ 10,000,000 5,000,000 in the
aggregate at any time outstanding (in each case determined without regard to any
write-downs or write-offs); (e) Guarantees constituting Indebtedness permitted
by Section 6.01, provided that the aggregate principal amount of Indebtedness of
: Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together, in each case, with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding intercompany loans permitted
under clause (B) to the proviso to Section 6.04(d)) shall not exceed $
10,000,000 5,000,000 in the aggregate at any time outstanding (in each case
determined without regard to any write-downs or write-offs); (f) loans or
advances made to employees, officers or directors on an arms-length basis in the
ordinary course of business for (i) reasonable travel and entertainment
expenses, relocation costs and similar purposes and (ii) for any other purpose
up to a maximum of $500,000 to any employee, officer or director and up to a
maximum of $3,000,000 in the aggregate at any one time outstanding; (g)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and -82-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn052.jpg]
accounts receivable, notes payable, or stock or other securities issued by
Account Debtors pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts obligations in the ordinary course of business,
and Investments received in satisfaction or partial satisfaction thereof from
financially troubled Account Debtors to the extent reasonably necessary in order
to prevent or limit loss or received in connection with the bankruptcy or
reorganization of customers or suppliers, or settlement of disputes with
suppliers, in each case in the ordinary course of business; (h) Investments in
the form of Swap Agreements permitted by Section 6.07; (i) Investments of any
Person existing at the time such Person becomes a Subsidiary of the Borrower or
consolidates or merges with the Borrower or any of the Subsidiaries (including
in connection with a permitted acquisition) so long as such Investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;
(j) Investments received in connection with the disposition of assets permitted
by Section 6.05; (k) Investments constituting deposits described in clauses (c)
and (d) of the definition of the term “Permitted Encumbrances”; (l) Permitted
Acquisitions; (m) any other Investments so long as: (i) both before and after
giving effect to such Investment, no Event of Default exists, will exist, or
would result therefrom, and (ii) at the time of and after giving effect to the
consummation of such Investment, the aggregate outstanding amount of Investments
pursuant to this clause (m) does not exceed the greater of (1) $30,000,000 and
(2) 5.0% of Consolidated Total Assets determined as of the date of the most
recent financial statements delivered pursuant to Section 5.01(a) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a), the Borrower Audited Financial Statements);
$15,000,000; (n) deposits, prepayments, advances and other credits to suppliers,
vendors, customers, lessors and landlords or in connection with marketing
promotions, such as sweepstakes, in each instance, made in the ordinary course
of business; (o) advances of payroll payments to employees in the ordinary
course of business; (p) Investments in the ordinary course of business
consisting of UCC Article 3 endorsements for collection or deposit; (q) solely
in connection with the Specified Acquisition and solely to the extent
contemplated by Sections 2.01 and 2.02 of the Transition Services Agreement (but
only for so long as the Transition Services Agreement is in force and effect),
advances made by Buyer to Seller and/or any of its affiliates in an aggregate
amount not to exceed $5,000,000 per fiscal month; and (r) the BFA Lease
Guaranty. SECTION 6.05 Asset Sales . No Loan Party will, nor will it permit any
Subsidiary to Dispose of any asset, including any Equity Interest owned by it,
nor will the Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to the Borrower or another Subsidiary
-83-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn053.jpg]
warehouse or facility, the equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such warehouse or facility; provided that (i) written notice thereof shall be
provided to the Administrative Agent at least ten (10) days in advance thereof,
(ii) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction, and (iii) no Event of Default shall have then
occurred and be continuing or would result therefrom; (o) [reserved]; (p) any
Disposition of real property owned in fee (other than the Northlake Property);
provided that (i) written notice thereof shall be provided to the Administrative
Agent at least ten (10) days in advance thereof, (ii) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction, (iii) no Event of Default shall have then occurred and be
continuing or would result therefrom, and (iv) the aggregate fair market value
of all real property sold after the Second Amendment Effective Date pursuant to
this clause (p) shall not exceed $ 70,000,000 20,000,000 ; and (q) any
Disposition of fixed or capital assets; provided that (i) no Event of Default
shall have then occurred and be continuing or would result therefrom, and (ii)
the aggregate fair market value of all fixed or capital assets sold after the
Second Amendment Effective Date pursuant to this clause (q) shall not exceed $
30,000,000 10,000,000 ; provided , that any Disposition of any property pursuant
to this Section 6.05 (except pursuant to Sections 6.05(a), (b), (f), (i), (k),
(l) and (m) and except for Dispositions amongst Loan Parties), shall be for no
less than the fair market value of such property at the time of such Disposition
as determined by the Company in good faith. SECTION 6.06 Sale and Leaseback
Transactions . No Loan Party will, nor will it permit any Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (a “Sale and Leaseback Transaction ”),
except for any such sale of any fixed or capital assets by the Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 180 days
after the Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset; provided that, notwithstanding the foregoing,
nothing in this Section 6.06 shall prohibit any Disposition otherwise permitted
under Section 6.05. SECTION 6.07 Swap Agreements . No Loan Party will, nor will
it permit any Subsidiary to, enter into any Swap Agreement, except Swap
Agreements that are not speculative. SECTION 6.08 Restricted Payments; Certain
Payments of Indebtedness . (a) No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) the Borrower and its Subsidiaries may declare
and pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and, with respect to its preferred stock, payable
solely in additional shares of such preferred stock or in shares of its common
stock, (ii) any Subsidiary may declare or make a Restricted Payment to the
Borrower and any Subsidiary which is not a Loan Party may declare or make a
Restricted Payment to another Subsidiary, (iii) each of the Loan Parties may
declare or make other Restricted Payments so long as: (A) both before and after
giving effect to such Restricted Payment, no Default exists or would result
therefrom, and (B) the Total Net Leverage Ratio is less than 2.50 to 1.00
immediately before and after -85-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn054.jpg]
giving effect (including giving effect on a pro forma basis) to such Restricted
Payment (based on the most recently delivered financials under Section 5.01(a)
or (b), as applicable (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a))), (iv) the
Company may declare or make noncash repurchases of Equity Interests deemed to
occur upon the exercise of stock options or similar equity incentive awards if
such Equity Interests represent a portion of the exercise price of such options
or similar equity incentive awards, (v) the Company may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Company in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in the
Company, (vi) the Company may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Company held by
any future, present or former employee, director, consultant or distributor (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of the Company or any of its
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including but not limited to the ESOP and
including any stock subscription or shareholder agreement) with any employee,
director, consultant or distributor of the Company or any of its Subsidiaries in
an aggregate amount not to exceed $1,000,000 in any calendar year, (vii) the
Company may make distributions or pay dividends to the ESOT in the amounts of
regularly scheduled payments to be made on the ESOP Indebtedness in accordance
with the terms of the ESOP Loan Documents in effect on the date hereof; provided
, that, as to any such distribution or dividend, all proceeds received by the
ESOT are used by the ESOT to repay the ESOP Indebtedness and (viii) unless an
Event of Default has occurred and is continuing or would result therefrom, the
Company may make Restricted Payments in an aggregate amount not to exceed
$10,000,000 during any fiscal year of the Borrower. (b) No Loan Party will, nor
will it permit any Subsidiary to, make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Subordinated Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Subordinated Indebtedness, except: (i) payment of regularly scheduled interest
and principal payments as and when due in accordance with the subordination
provisions thereof; (ii) refinancings of Subordinated Indebtedness to the extent
not prohibited by Section 6.01; and (iii) the conversion of any Subordinated
Indebtedness into common Equity Interests of the Company ; and . (iv) unless an
Event of Default has occurred and is continuing or would result therefrom, the
purchase, redemption, retirement, acquisition, cancellation or termination of
Subordinated Indebtedness in an aggregate principal amount not to exceed
$10,000,000 during the term of this Agreement. SECTION 6.09 Transactions with
Affiliates . No Loan Party will, nor will it permit any Subsidiary to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not materially less -86-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn055.jpg]
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any Investment
permitted by Sections 6.04(c), 6.04(d) or 6.04(f), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under Section 6.04, (g) the
payment of reasonable fees to directors of the Borrower or any Subsidiary who
are not employees of the Borrower or Subsidiary, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrower or its Subsidiaries in the
ordinary course of business and (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors. SECTION 6.10 Restrictive
Agreements . No Loan Party will, nor will it permit any Subsidiary to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets (including, for the avoidance of
doubt, any real property), or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary, or any assets of a
Subsidiary, pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vi) the foregoing shall not apply to restrictions requiring
minimum reserves of cash or other deposits or minimum net worth requirements
imposed by customers under contracts entered into in the ordinary course of
business and (vii) clause (b) of the foregoing shall not apply to any
restrictions imposed by any agreement relating to Indebtedness incurred pursuant
to Section 6.01 entered into after the Effective Date so long as such
restrictions are not materially more burdensome on the Company’s Subsidiaries
than the restrictions contained herein. SECTION 6.11 Amendment of Material
Documents . No Loan Party will, nor will it permit any Subsidiary to, amend,
modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness unless expressly permitted under the subordination
terms relative to such Indebtedness, or (b) its charter, articles or certificate
of incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational or governing documents, except in the case of
each of this clause (b), such amendments, modifications, or waivers, which would
not be materially adverse to the Lenders (taken as a whole). SECTION 6.12
Financial Covenants . (a) Maximum Total Net Leverage Ratio . The Borrower will
not permit the Total Net Leverage Ratio, determined as of the end of each of its
fiscal quarters (other than a Trigger Quarter and the following three (3)
succeeding fiscal quarters as provided below) ending on or after the Effective
-87-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn056.jpg]
Date , to be greater than 3.50 to 1.00 for any the maximum Total Net Leverage
Ratio set forth opposite each such fiscal quarter . as follows: Fiscal Quarter
Ending Maximum Total Net Leverage Ratio March 31, 2020 3.50 to 1.00 June 30,
2020 4.00 to 1.00 September 30, 2020 4.75 to 1.00 December 31, 2020 5.25 to 1.00
March 31, 2021 5.75 to 1.00 June 30, 2021 5.25 to 1.00 September 30, 2021 4.75
to 1.00 December 31, 2021 4.25 to 1.00 March 31, 2022 and 3.50 to 1.00 each
fiscal quarter ending thereafter Notwithstanding anything to the contrary
contained herein, at the Borrower’s election (which shall be evidenced by
delivery of a written notice by the Borrower to the Administrative Agent), if in
any fiscal quarter ending after the Effective Date the Borrower consummates a
Permitted Acquisition with total consideration (including any Indebtedness
assumed in connection therewith) in excess of $20,000,000 (the fiscal quarter in
which such Permitted Acquisition is consummated, a “ Trigger Quarter ”), the
Borrower will not permit the Total Net Leverage Ratio for any Test Period to
exceed 3.75 to 1.00 for such Trigger Quarter and for the next three (3)
succeeding fiscal quarters; provided , further, that (i) following the
occurrence of a Trigger Quarter, no subsequent Trigger Quarter shall be deemed
to have occurred or to exist for any reason unless the Total Net Leverage Ratio
is less than or equal to 3.50 to 1.00 as of the end of two consecutive fiscal
quarters following the occurrence of such initial Trigger Quarter, (ii) the
Borrower may not make an election pursuant to this paragraph unless at the time
of such election the Total Net Leverage Ratio is equal to or less than 3.50 to
1.00 and (iii) the Borrower may not make more than two (2) such elections
pursuant to this paragraph during the term of this Agreement. (b) Minimum
Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio, determined as of the end of each of its fiscal quarters ending on or
after the Effective Date, to be less than 3.00 to 1.00 for any such fiscal
quarter. (c) Minimum EBITDA. The Borrower will not permit EBITDA for any Test
Period ending as of the end of any fiscal quarter of the Borrower set forth
below, determined as of the end of each such fiscal quarter and calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP, to be less than the minimum EBITDA set forth opposite each such Test
Period as follows : Test Period Ending Minimum EBITDA -88-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn057.jpg]
June 30, 2020 $18,700,000 September 30, 2020 $19,000,000 December 31, 2020
$18,800,000 March 31, 2021 $18,500,000 June 30, 2021 $19,600,000 September 30,
2021 $21,700,000 December 31, 2021 $24,700,000 For the avoidance of doubt, the
Borrower shall not be required to comply with this Section 6.12(c) for any Test
Period ending after December 31, 2021. SECTION 6.13 Farmer Trademark . The Loan
Parties shall maintain, defend and preserve the Farmer Trademark and its value,
usefulness, merchantability and marketability in a manner consistent with past
practices, and shall not sell, assign, transfer, encumber or license the Farmer
Trademark to any Person (other than Liens created pursuant to the Loan
Documents) without the prior written consent of the Required Lenders. ARTICLE
VII Events of Default . SECTION 7.01 Events of Default . If any of the following
events (“Events of Default ”) shall occur: (a) the Borrower shall fail to pay
any principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise; (b) the
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in Section 7.01(a)) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days; (c) any representation or warranty made or deemed made by or on
behalf of any Loan Party or any Subsidiary in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made; (d) the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in Section
5.02(a), 5.03 (with respect to a Loan Party’s existence) or 5.08 or in Article
VI of this Agreement; -89-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn058.jpg]
material non-public information within the meaning of the federal and state
securities laws after the date hereof, the Borrower agrees that it will promptly
make such information publicly available by press release or public filing with
the SEC. SECTION 9.18 Acknowledgment and Consent to Bail-In of EEA Affected
Financial Institutions . Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Affected
Financial Institution arising under any Loan Document may be subject to the
Write- Down and Conversion Powers of an EEA the applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Affected Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Affected Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA the applicable Resolution Authority. SECTION 9.19
Certain ERISA Matters . (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments or this Agreement, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84- 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, -116-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn059.jpg]
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. In addition, the
Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies. SECTION 9.21
Prepayment of Loans under the Existing Credit Agreement . Each of the
signatories hereto that is also a party to the Existing Credit Agreement hereby
agrees that any and all required notice periods under the Existing Credit
Agreement in connection with the prepayment (if any) on the Effective Date of
any “Loans” under the Existing Credit Agreement are hereby waived and of no
force and effect. SECTION 9.22 Acknowledgment Regarding Any Supported QFCs . To
the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): (a) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support . (b) As used in this Section 9.22, the following terms have
the following meanings: -118-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn060.jpg]
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with ,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC ” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). ARTICLE X Loan Guaranty. SECTION
10.01 Guaranty . Each Loan Guarantor (other than those that have delivered a
separate Guaranty) hereby agrees that it is jointly and severally liable for,
and, as a primary obligor and not merely as surety, absolutely, unconditionally
and irrevocably guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Guaranteed Obligations of such Loan Guarantor. Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations. SECTION 10.02 Guaranty of
Payment . This Loan Guaranty is a guaranty of payment and not of collection.
Each Loan Guarantor waives any right to require the Administrative Agent, the
Issuing Bank or any Lender to sue the Borrower, any Loan Guarantor, any other
guarantor of, or any other Person obligated for, all or any part of the
Guaranteed Obligations (each, an “Obligated Party ”), or otherwise to enforce
its payment against any collateral securing all or any part of the Guaranteed
Obligations. SECTION 10.03 No Discharge or Diminishment of Loan Guaranty . (a)
Except as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations as provided
under Section 10.08(c)), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of the Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any -119-



--------------------------------------------------------------------------------



 
[farmerbros2020amendmentn061.jpg]
SCHEDULE 2.01A REVOLVING COMMITMENTS LENDER REVOLVING COMMITMENT JPMORGAN CHASE
BANK, N.A. $35,000,000 29,166,666.68 CITIBANK, N.A. $25,000,000 20,833,333.33
PNC BANK, NATIONAL ASSOCIATION $25,000,000 20,833,333.33 BANK OF AMERICA, N.A.
$25,000,000 20,833,333.33 REGIONS BANK $25,000,000 20,833,333.33 SUNTRUST BANK
$15,000,000 12,500,000.00 AGGREGATE REVOLVING COMMITMENTS $150,000,000
125,000,000.00



--------------------------------------------------------------------------------



 